ORDER

PER CURIAM.
Thomas Nolan (“Defendant”) appeals from a judgment on a jury conviction of statutory sodomy in the first degree and child molestation in the second degree.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).